DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/03/2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (2, 3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Support member (plate-shaped member, looks like a plate, para. [0048]) in claims 1-20.
Pin movement mechanism (includes a contact member, looks like a pad or ring-like structure, para. [0050]) in claims 1-20.
Movement mechanism (drive mechanism including air cylinder and a motor, not illustrated, para. [0026]) in claims 6-20.
Stage support member (support shaft member, looks like a shaft, para. [0026]) in claims 9-20.
Weight-reducing portion (through-holes or recesses, para. [0071]) in claims 10, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0311941 to Moos.
Claim 1: Moos discloses a substrate processing apparatus for processing a substrate, the substrate processing apparatus comprising: a stage (1 [susceptor], Fig. 1) having a through-hole (11 [through longitudinal holes]) penetrating the stage (1) in a vertical direction, the stage (1) being configured to place the substrate ([wafer]) on an upper surface of the stage (1) and perform at least one of heating and cooling of the substrate placed on the upper surface (para. [0017]); a lift pin (3/8) configured to be inserted into the through-hole (11) and capable of protruding from the upper surface of the stage through the through-hole (11, see Fig. 1); and a support member (5/7 [carrying arms]) configured to be capable of supporting the lift pin (3/8), wherein the lift pin (3/8) has a flange (see fig. 2 where 8 has a flange at top) located below a lower surface of the stage (1), wherein the support member (5/7) is further configured to support the lift pin (3/8) by engaging with the flange (top of 8), and wherein the through-hole (11) in the stage (1) is at least partially narrower than the flange of the lift pin (see Fig. 1 where 11 has a narrow portion smaller than top of 8).
Claim 2: Moos discloses further comprising: a pin movement mechanism (2 [lifting shaft], Fig. 1, Moos) configured to move the lift pin (3/8) in the vertical direction (para. [0034]), wherein the support member (5) is provided between the stage (1) and the pin movement mechanism (2).
Claim 3: Moos discloses wherein the flange (top of 8, Fig. 1, Moos) is formed at a position spaced apart from an upper end and a lower end of the lift pin (3/8, see Fig. 1). 
Claim 4: Moos discloses wherein the lift pin (3/8, Fig. 1, Moos) is formed such that a portion (8) of the lift pin below the flange is formed to be thicker than a portion (3) of the lift pin above the flange (see fig. 2).
Claim 5: Moos discloses wherein the support member (5/7) has an insertion hole (hole of 5/7) into which the portion (8) of the lift pin below the flange is inserted (see Fig. 1).
Claim 11: Moos discloses wherein the support member (5/7) has an insertion hole (hole of 5/7) into which the portion (8) of the lift pin below the flange is inserted (see Fig. 1).
Claim 12: Moos discloses wherein the flange (top of 8, Fig. 1, Moos) is formed at a position spaced apart from an upper end and a lower end of the lift pin (3/8, see Fig. 1). 
Claim 13: Moos discloses wherein the lift pin (3/8, Fig. 1, Moos) is formed such that a portion (8) of the lift pin below the flange is formed to be thicker than a portion (3) of the lift pin above the flange (see fig. 2).
Claim 17: Moos discloses further comprising: a stage support member (4 [carrying shaft], Fig. 1, Moos) having an upper end connected to the lower surface of the stage (lower surface of 1, see fig. 1 where they are connected through 5 and 9/6) and configured to support the stage (1), wherein the support member (5/7) is attached to the stage support member (4, para. [0034]).
Claim 20: Moos discloses wherein the support member (5/7, Fig. 1, Moos) has a weight-reducing portion (spaces between arms of 5/7) in a region other than a region in which the support member (5/7) is engaged with the lift pin (3/8).
Claims 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moos as applied to claims 1-5, 11-13, 17, 20 above, and further in view of US 2010/0244350 to Fujisato.
Claims 6 and 14: Moos does not disclose further comprising a movement mechanism configured to move the stage in the vertical direction.
Fujisato teaches a movement mechanism (not shown but disclosed as “elevating mechanism”) configured to move the stage in the vertical direction, for the purpose of elevating the stage structure itself (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement mechanism as taught by Fujisato with motivation to elevate the stage structure itself. 
Claims 7 and 15: The apparatus of Moos in view of Fujisato appears to disclose wherein a length of the portion (length of 3) of the lift pin above the flange appears to be 1.1 to 1.5 times a length of a portion (length of 3 that can pass through 11) of the lift pin that is capable of passing through the through-hole in the stage.
Claims 8-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moos in view of Fujisato as applied to claims 6, 7, 14, 15 above, and further in view of US 2008/0190367 to Lee.
Claims 8 and 16: The apparatus of Moos in view of Fujisato does not disclose wherein a diameter of a portion of the lift pin inserted into the through-hole in the stage is 1.0 to 3.0 mm, and an inner diameter of the through-hole is 2.0 to 4.0 mm.
Lee discloses wherein a diameter of a portion of the lift pin (upper part of 157 [lift pin], Fig. 7) inserted into the through-hole (125a [pin hole]) in the stage is about 3.79 to 4.0 mm (see para. [0053]), and an inner diameter of the through-hole (125a) is about 4.8 mm (see para. [0053]) for the purpose of being selected such that the outer surfaces of the lift pins are adjacent to the inner surfaces of the corresponding pin holes when the centers of the lift pins are located at the centers of the pin holes (para. [0053]).  It is noted that despite being slightly out of range, the concept is still met as noted in Applicant’s specification (para. [0041]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pin diameter to pin hole diameter concept as taught by Lee with motivation to be selected such that the outer surfaces of the lift pins are adjacent to the inner surfaces of the corresponding pin holes when the centers of the lift pins are located at the centers of the pin holes.
Claim 9: The apparatus of Moos in view of Fujisato, Lee discloses further comprising: a stage support member (4 [carrying shaft], Fig. 1, Moos) having an upper end connected to the lower surface of the stage (lower surface of 1, see fig. 1 where they are connected through 5 and 9/6) and configured to support the stage (1), wherein the support member (5/7) is attached to the stage support member (4, para. [0034]).
Claim 10: The apparatus of Moos in view of Fujisato, Lee discloses wherein the support member (5/7, Fig. 1, Moos) has a weight-reducing portion (spaces between arms of 5/7) in a region other than a region in which the support member (5/7) is engaged with the lift pin (3/8).
Claims 18-19: (Withdrawn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210005502, US 20210005505, US 20210193503 disclose a similar invention by some of the same inventors, but it is not claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718